Supplemental Operating and Financial Data For the Quarter Ended December 31, 2009 Douglas Emmett, Inc. TABLE OF CONTENTS PAGE Corporate Data 2 Investor Information 3 CONSOLIDATED FINANCIAL RESULTS Balance Sheets 5 Quarterly Operating Results 6 Funds from Operations and Adjusted Funds from Operations 7 Same Property Statistical and Financial Data 8 Reconciliation of Same Property NOI to GAAP Net Income (Loss) 9 Definitions 10 Debt Balances 11 PORTFOLIO DATA Office Portfolio Summary 13 Office Portfolio Percent Leased and In-Place Rents 14 Multifamily Portfolio Summary 15 Tenant Diversification 16 Industry Diversification 17 Lease Distribution 18 Lease Expirations 19 Quarterly Lease Expirations – Next Four Quarters 20 Office Portfolio Leasing Activity 21 This Supplemental Operating and Financial Data contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements.You should not rely on forward looking statements as predictions of future events.Forward-looking statements involve numerous risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ materially from those expressed in any forward-looking statement made by us. These risks and uncertainties include, but are not limited to: adverse economic and real estate developments in Southern California and Honolulu; decreased rental rates or increased tenant incentives and vacancy rates; defaults on, early terminations of, or non-renewal of leases by tenants; increased interest rates and operating costs; failure to generate sufficient cash flows to service our outstanding indebtedness; difficulties in identifying properties to acquire and completing acquisitions; failure to successfully operate acquired properties and operations; failure to maintain our status as a REIT under the Internal Revenue Code of 1986, as amended; possible adverse changes in rent control laws and regulations; environmental uncertainties; risks related to natural disasters; lack or insufficient amount of insurance; inability to successfully expand into new markets or submarkets; risks associated with property development; conflicts of interest with our officers; changes in real estate and zoning laws and increases in real property tax rates; the consequences of any possible future terrorist attacks; and other risks and uncertainties detailed in our Annual Report on Form 10-K filed with the Securities and Exchange Commission. Douglas Emmett, Inc. CORPORATE DATA Douglas Emmett, Inc. CORPORATE DATA as of December 31, 2009 Douglas Emmett, Inc. (NYSE: DEI) is a fully integrated, self-administered and self-managed real estate investment trust (REIT), and one of the largest owners and operators of high-quality office and multifamily properties located in submarkets in California and Hawaii. The Company’s properties are concentrated in ten submarkets – Brentwood, Olympic Corridor, Century City, Santa Monica, Beverly Hills, Westwood, Sherman Oaks/Encino, Warner Center/Woodland Hills, Burbank, and Honolulu.The Company focuses on owning and acquiring a substantial share of top-tier office properties and premier multifamily communities in neighborhoods that possess significant supply constraints, high-end executive housing and key lifestyle amenities. This Supplemental Operating and Financial Data supplements the information provided in our reports filed with the Securities and Exchange Commission.We maintain a website at www.douglasemmett.com. Number of office properties owned (1) 55 Square feet owned (in thousands) (1) 13,329 Office leased rate as of December 31, 2009 (1) 90.3 % Office occupied rate as of December 31, 2009 (1) (2) 89.0 % Number of multifamily properties owned 9 Number of multifamily units owned 2,868 Multifamily leased rate as of December 31, 2009 99.0 % Market capitalization (in thousands): Total debt (3) (4) 3,430,193 Common equity capitalization (5) 2,213,219 Total market capitalization 5,643,412 Debt/total market capitalization 60.8 % Common stock data (NYSE:DEI): Range of closing prices (6) $11.64 - $14.85 Closing price at quarter end $14.25 Weighted average fully diluted shares outstanding (in thousands) (6) (7) 155,657 Shares of common stock outstanding on December 31, 2009 (in thousands) (8) 121,596 (1) All properties are 100% owned except Honolulu Club (78,000 square feet) owned by a consolidated joint venture in which we own a 66.7% interest and 6 properties totaling 1.4 million square feet owned by an unconsolidated real estate fund. (2) Represents percent leased less signed leases not yet commenced. (3) Excludes non-cash loan premium. (4) Excludes one-third of the $18 million debt attributable to the noncontrolling interest in a consolidated joint venture; includes $178 million of debt carried by an unconsolidated entity in which our operating partnership (OP) owns an equity interest. (5) Common equity capitalization represents the total number of shares of common stock and OP units outstanding multiplied by the closing price of our stock at the end of the period. (6) For the quarter ended December 31, 2009. (7) Diluted shares represent ownership in our company through shares of common stock, OP units and other convertible equity instruments. (8) This amount represents undiluted shares, and does not include OP units and other convertible equity instruments. - 2 - Douglas Emmett, Inc. INVESTOR INFORMATION CORPORATE 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401 (310) 255-7700 BOARD OF DIRECTORS Dan A. Emmett Chairman of the Board Douglas Emmett, Inc Leslie E. Bider Chief Executive Officer PinnacleCare Dr. Andrea L. Rich Former President and Chief Executive Officer Los Angeles Museum of Art (LACMA) Former Executive Vice Chancellor and Chief Operating Officer University of California Los Angeles (UCLA) Jordan L. Kaplan Chief Executive Officer and President Douglas Emmett, Inc. Ghebre Selassie Mehreteab Former Chief Executive Officer NHP Foundation William Wilson III Managing Partner – Wilson Meany Sullivan, LLC Former Chairman – Cornerstone Properties, Inc. Kenneth M. Panzer Chief Operating Officer Douglas Emmett, Inc. Thomas E. O’Hern Executive V.P., Chief Financial Officer & Treasurer Macerich Company EXECUTIVE AND SENIOR MANAGEMENT Jordan L. Kaplan President and Chief Executive Officer Kenneth M. Panzer Chief Operating Officer William Kamer Chief Financial Officer Allan B. Golad SVP, Property Management Gregory R. Hambly Chief Accounting Officer Michael J. Means SVP, Commercial Leasing INVESTOR RELATIONS Mary C. Jensen Vice
